Electronically Filed
                                                      Supreme Court
                                                      SCAP-11-0000611
                                                      27-SEP-2012
                                                      12:28 PM



                       NO. SCAP-11-0000611

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               PAULETTE KA#ANOHIOKALANI KALEIKINI,
                 Petitioner/Plaintiff-Appellant,

                                vs.

 WAYNE YOSHIOKA, in his official capacity as Director of the City
  and County of Honolulu’s Department of Transportation Services;
     CITY AND COUNTY OF HONOLULU; HONOLULU CITY COUNCIL; PETER
  CARLISLE, in his official capacity as Mayor; CITY AND COUNTY OF
  HONOLULU DEPARTMENT OF TRANSPORTATION SERVICES; CITY AND COUNTY
   OF HONOLULU DEPARTMENT OF PLANNING AND PERMITTING; WILLIAM J.
  AILA, JR., in his official capacity as Chairperson of the Board
   of Land and Natural Resources and state historic preservation
officer; PUA#ALAOKALANI AIU, in her official capacity as
     administrator of the State Historic Preservation Division;
    BOARD OF LAND AND NATURAL RESOURCES; DEPARTMENT OF LAND AND
        NATURAL RESOURCES; NEIL ABERCROMBIE, in his official
       capacity as Governor; and O#AHU ISLAND BURIAL COUNCIL,
                  Respondents/Defendants-Appellees.


                     (CIV. NO. 11-1-0206-01)


             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.; Circuit Judge
    Browning, in place of Acoba, J., recused; and Circuit Judge
              To#oto#o, in place of Duffy, J., recused)


          Upon consideration of the Motion to Reconsider, Modify

and/or Clarify Opinion filed by Respondents/Defendants-Appellees
Wayne Yoshioka in his official capacity as Director of the City

and County of Honolulu’s Department of Transportation Services,

City and County of Honolulu, Honolulu City Council, Peter

Carlisle in his official capacity as Mayor, City and County of

Honolulu Department of Transportation Services, and City and

County of Honolulu Department of Planning and Permitting

(collectively “City respondents”) on September 4, 2012; the

Amicus Curiae Brief filed by Faith Action for Community Equity

and Pacific Resource Partnership on September 10, 2012; and

Petitioner/Plaintiff-Appellant’s memoranda in opposition thereto,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai#i, September 27, 2012.


Robert C. Godbey, Don S.               /s/ Mark E. Recktenwald
Kitaoka, Gary Y. Takeuchi,
John P. Manaut and                     /s/ Paula A. Nakayama
Lindsay N. McAneeley
for City respondents                   /s/ Sabrina S. McKenna

David Kimo Frankel and                 /s/ R. Mark Browning
Ashley K. Obrey, for
petitioner                             /s/ Fa#auuga To#oto#o

William Meheula and
Keani Alapa for Faith
Action for Community Equity
and Pacific Resource Partnership




                                   2